Citation Nr: 1544612	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a migraine headache disorder, to include as secondary to a service-connected disorder. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to February 1995.  This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The issues of entitlement to service connection for a bilateral hip disorder and migraine headache disorder are addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's current obstructive sleep apnea cannot be reasonably disassociated from his active military service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in or due to active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for obstructive sleep apnea.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran reported that his sleep problems began during active service in 1993.  He further indicated that his difficulty sleeping worsened in 1995, upon separation from service.  

The Veteran's service treatment records, including the August 1982 induction physical examination report and the October 1994 separation physical examination report are negative for complaints of, treatment for, or diagnosis of a sleep disorder.

In a September 2013 statement, the Veteran's wife indicated that she had been married to the Veteran for 28 years.  She explained that upon the Veteran's return from Desert Storm he had difficulty sleeping and continued to experience such problems.

Post-service records include private treatment records dated in 2011.  At the time of treatment, the Veteran reported that he experienced difficulty sleeping since the end of his active duty service.  A June 2011 record notes the Veteran underwent a sleep study resulting in a diagnosis of obstructive sleep apnea.  

In a May 2014 letter, the Veteran's private physician indicated that the Veteran was currently under his care for obstructive sleep apnea, which was diagnosed in 2011.  A.O., M.D. noted that the Veteran required a CPAP machine for such diagnosis.  Dr. A.O. stated that the Veteran's current obstructive sleep apnea "more than likely" began during active service, as the Veteran reported snoring and difficulty sleeping, particularly with frequent awakening towards the end of service.    

The Veteran underwent a VA examination in February 2014.  Upon examination and review of the evidence of record, the examiner diagnosed obstructive sleep apnea.  The examiner stated that it was "less likely as not" that the Veteran's diagnosis was related to a specific exposure event experienced by the Veteran in Southwest Asia.  In providing this opinion, the examiner noted that the Veteran's medical condition constituted a diagnosable medical illness that had an explained and definitive etiology.  Although, the February 2014 examiner provided an adequate negative opinion addressing the Gulf War Syndrome and undiagnosed illness, he failed to address whether the obstructive sleep apnea disorder was directly related to the Veteran's service.  Therefore, the Board finds the nexus opinion inadequate for the purposes of adjudicating the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In sum, the evidence of record demonstrates that the Veteran has consistently reported that he had trouble sleeping while in the service, and has continued to have these symptoms.  His spouse has corroborated the Veteran's statements, and has indicated that she observed her husband having difficulty sleeping upon his return from Southwest Asia.  The Board finds these statements are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay statements are competent evidence of what comes through the senses); see also Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  
Obstructive sleep apnea was diagnosed by a private physician and a VA examiner.  Moreover, in a probative May 2014 opinion, the Veteran's private physician stated that the current obstructive sleep apnea "more than likely" began during active service, as the Veteran reported snoring and difficulty sleeping, particularly with frequent awakening towards the end of service.  Accordingly, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

The Veteran contends that his current bilateral hip disorder, namely, osteoarthritis of the hips is related to his active military service.  Moreover, throughout the record, he has reported that hips have hurt since service.  In addition, the Veteran's spouse has consistently reported that the Veteran began to complain of hip pain upon his return from Southwest Asia, during service. 

Service treatment records include an October 1994 separation physical examination, which notes a diagnosis of acute bursitis; however, the location of such diagnosis is unclear.  

Post-service records include private treatment records dated in 2011 that note the Veteran's report of bilateral hip pain.  A July 2014 private record indicates a diagnosis of osteoarthritis of the hips.  A subsequent July record notes a diagnosis of severe osteoarthritis of the left hip.   

The Veteran underwent a VA examination in February 2014.  Upon examination and review of the evidence of record, the examiner diagnosed degenerative joint disease of the hips.  The examiner stated that it was "less likely as not" that the Veteran's diagnosis was related to a specific exposure event experienced by the Veteran in Southwest Asia.  In providing this opinion, the examiner noted that the Veteran's medical condition constituted a diagnosable medical illness that had an explained and definitive etiology.  Although, the February 2014 examiner provided an adequate negative opinion addressing the Gulf War Syndrome and undiagnosed illness, he failed to address whether the degenerative joint disease of the hips was directly related to the Veteran's service.  Therefore, the Board finds the nexus opinion inadequate for the purposes of adjudicating the appeal.  See Barr, 21 Vet. App. at 311.  Thus, another VA opinion is necessary in order to make a determination in this case.  Id. 

Regarding the Veteran's claim for service connection for a migraine headache disorder, he contends that he has experienced such headaches since 1993, upon his return from Southwest Asia.  In the alternative, the Veteran contends that his current headache disorder is due to his service-connected obstructive sleep apnea disorder and/or his posttraumatic stress disorder. 

Service treatment records contain a May 1994 record that notes the Veteran's complaint of a headache that was relieved with over-the-counter medication. 

The Veteran underwent a fee-based examination in December 2011.  Upon examination and review of the evidence of record, the examiner diagnosed migraine headaches.  The examiner stated that it was "less likely than not" that the Veteran's headaches were a continuation from active service.  In providing this opinion in significant part, the examiner noted that the service treatment records did not document a history of significant head trauma, and there was only one occasion of a documented headache complaint.  The Board finds the nexus opinion inadequate for the purposes of adjudicating the appeal.   Specifically, while the Veteran's service treatment records are essentially silent for treatment or diagnoses headaches; VA cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  Moreover, the examiner failed to address whether the Veteran's headache disorder was related to a service-connected disorder.

The Veteran underwent a VA examination in February 2014.  Upon examination and review of the evidence of record, the examiner diagnosed migraine headaches.  The examiner stated that it was "less likely as not" that the Veteran's diagnosis was related to a specific exposure event experienced by the Veteran in Southwest Asia.  In providing this opinion, the examiner noted that the Veteran's medical condition constituted a diagnosable medical illness that had an explained and definitive etiology.  The Board finds this nexus opinion is also inadequate for the purposes of adjudicating the appeal, as the examiner failed to address whether the headache disorder was related to a service-connected disorder.  See Barr, 21 Vet. App. at 311.  

As such, the Veteran must be afforded another VA examination to determine whether his current migraine headache disorder had its onset in service or is otherwise related to service, or in the alternative is due to or aggravated by a service-connected disorder.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The evidence of record, in the form of electronic records, must be made available to the February 2014 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the February 2014 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the February 2014 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the evidence of record, to include the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed bilateral hip disorder is related to the Veteran's active military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any current or previously diagnosed headache disorder, to include migraine headaches, is related to his military service, or a service-connected disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed headache disorder, to include migraine headaches, is related to the Veteran's military service.  The examiner must also provide an opinion as to whether any currently or previously diagnosed headache disorder, to include migraine headaches, is due to or aggravated by a service-connected disorder, to include the Veteran's service-connected obstructive sleep apnea disorder and posttraumatic stress disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  All medical reports must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.  

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development deemed necessary, the RO must readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


